Citation Nr: 0034080	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  00-13 754	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals March 21, 1979 decision which denied 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability.

(The issues of entitlement to an increased evaluation for 
anxiety neurosis with depressive features, and entitlement to 
a total rating based upon individual unemployability due to 
service-connected disabilities will be the subject of a 
separate appellate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.


FINDINGS OF FACT

1.  In a March 21, 1979 decision, the Board denied the claim 
for a total rating based upon individual unemployability due 
to service-connected disability.

2.  The Board's March 21, 1979 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 21, 1979 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.1400-20.1411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied the veteran's claim for a total rating based 
upon individual unemployability due to service-connected 
disabilities in a March 1979 decision.  This determination 
was predicated upon a finding that the veteran's service-
connected disabilities did not preclude all forms of 
substantially gainful employment. 

In June 2000, a motion for revision of the Board's March 1979 
decision based upon clear and unmistakable error (CUE) was 
filed by the service representative on behalf of the veteran 
in this matter.  It was essentially maintained that the Board 
erred in (1) making a speculative finding of fact that the 
appellant was able to secure or maintain substantially 
gainful employment, particularly in light of his then 10 year 
history of unemployment, (2) failing to consider the 
provisions of section 4.15, particularly with respect to its 
consideration of the "unusual physical or mental effects" 
in this case, and finally (3) failing to consider the 
provisions of section 4.18 in the context of its review of 
the requirements set forth in section 4.16.   

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

38 C.F.R. § 20.1403 relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, it has not been demonstrated that the Board's 
March 1979 decision contains CUE.  As the Board pointed out, 
the evidence did not establish that the veteran was unable to 
obtain or secure all forms of substantially gainful 
employment due to his service-connected disabilities.  It has 
been asserted that the length of the veteran's 
unemployability at the time of the Board's review of this 
matter, in addition to the particular nature of his disabling 
conditions more than adequately supported a finding that the 
veteran was rendered unemployable due to these service-
connected disabilities.  It is contended that the Board 
disregarded the significance of these factors in its review 
of the evidence.  The record does not support this 
contention.  It was particularly acknowledged by the Board in 
its March 1979 decision that the veteran's service-connected 
disabilities definitely limited his occupational 
capabilities.  Notwithstanding, it was determined that these 
disabilities were not shown to be of such severity as to 
preclude all forms of substantially gainful employment.  With 
respect to this aspect of the claim, the Board notes that 
these contentions squarely call into question the weight 
attributed to the evidence presented.  Such allegations do 
not constitute a valid claim of CUE.  As stated by the Court, 
for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Turning now to the contention that the Board, in its March 
1979 decision, failed to consider the provisions of section 
4.18 in the context of its application of section 4.16.  With 
respect to this assertion, the Board notes that § 4.18 
provides for consideration of the fact of unemployment 
following termination of employment.  This provision further 
provides that present unemployability may be considered the 
result of static disability due to amputations, sequelae of 
fractures and other residuals of traumatism when continuous 
unemployment is shown from the date of incurrence, or the 
date the condition reached stabilized level.  However, this 
regulation was not controlling in the instant case because 
the assembled evidence of record did not show that the 
appellant had employment that was provided to him "on account 
of disability" or that "special consideration" has been 
afforded to him due to such disability.  Moreover, the 
documented clinical findings did not reflect that the right 
arm disability was manifested by symptomatology that was 
static in nature over the entirely of the period since its 
incurrence. 

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the service 
medical records, and VA medical examination reports and 
treatment records dated from 1970 to 1978, were before the 
Board at the time of the March 1979 decision.  This evidence 
did not demonstrate that the service-connected disabilities 
rendered the appellant unable to obtain or maintain all forms 
of substantially gainful employment.  Thus, the determination 
that entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities as 
concluded in the March 1979 decision is not an 
"undebatable" error.  The March 1979 Board decision was, 
therefore, consistent with and supported by the law then 
applicable for determining whether entitlement to a total 
rating based upon individual unemployability was warranted.  
Accordingly, the undersigned determines that the denial of a 
total rating based upon individual unemployability due to 
service-connected disabilities was a reasonable exercise of 
adjudicatory judgment and did not involve clear and 
unmistakable error.

Similarly, the undersigned would also note that the arguments 
raised by the appellant relate to the interpretation and 
evaluation of the evidence.  In this respect, the veteran has 
raised a generic allegation of error concerning the March 
1979 Board decision, but not necessarily the discrete issue 
of CUE.  The appellant has alleged that the March 1979 
decision was the product of error because the member of the 
Board failed to adequately consider all of the evidence of 
record, with particular consideration given to the chronic 
nature of symptomatology associated with the veteran's 
service-connected disabilities.   In an attempt to support 
that argument, the facts are argued to be inconsistent with 
the 1979 denial of a total rating based upon individual 
unemployability.  As noted, that line of argument clearly 
represents an example of disagreement with respect to the 
manner in which the evidence was interpreted and evaluated, 
and as such cannot constitute a basis for a finding of CUE.  
See 64 Fed. Reg. at 2139 (to be codified at 38 C.F.R. 
§ 20.1403(d)(3)); see also Luallen, supra.

Following a careful and considered review of the evidence of 
record, the undersigned concludes that the moving party has 
not set forth specific allegations of error, either of fact 
or law, in the March 1979 decision by the Board.  

Accordingly, in the absence of any additional allegations, 
the motion is denied.


ORDER

The motion for revision of the March 1979 Board decision on 
the grounds of clear and unmistakable error is denied.



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 


